            Case 19-61608-grs             Doc 716 Filed 07/02/20 Entered 07/03/20 00:16:58                                Desc
                                         Imaged Certificate of Notice Page 1 of 4
                                               United States Bankruptcy Court
                                               Eastern District of Kentucky
In re:                                                                                                     Case No. 19-61608-grs
Americore Holdings, LLC                                                                                    Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0643-6                  User: ashleed                      Page 1 of 3                          Date Rcvd: Jun 30, 2020
                                      Form ID: ohrgobj                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 02, 2020.
db             +Americore Holdings, LLC,   3933 S Broadway,   St Louis, MO 63118-4601

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 02, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 30, 2020 at the address(es) listed below:
              Adam M Lubow    on behalf of Interested Party    Secretary of Labor, United States Department of
               Labor Lubow.Adam.M@dol.gov
              Adam Mastin Back    on behalf of Creditor    Pelorus Equity Group, Inc. adam.back@skofirm.com,
               BackBR@skofirm.com
              Adam R. Kegley    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               akegley@fbtlaw.com, sbryant@fbtlaw.com;sbryant@ecf.inforuptcy.com;abatts@fbtlaw.com
              Alan C Hochheiser    on behalf of Creditor    Queen Funding Inc. ahochheiser@mauricewutscher.com
              Amelia Martin Adams    on behalf of Creditor    Pelorus Equity Group, Inc. amelia.adams@skofirm.com
              Benjamin J. Steinberg    on behalf of Creditor    Penn Med, LLC benjamin@jpmyerslaw.com
              Bradley M. Nerderman    on behalf of U.S. Trustee    U.S. Trustee Bradley.Nerderman@usdoj.gov
              Bradley S. Shraiberg    on behalf of Creditor    Third Friday Total Return Fund, LP bss@slp.law,
               dwoodall@slp.law;dlocascio@slp.law;pmouton@slp.law
              Brian L Greenert    on behalf of Interested Party    Commonwealth of Pennsylvania, Department of
               Environmental Protection bgreenert@pa.gov, jgeisler@pa.gov
              Callie R. Owen    on behalf of Creditor    IRS Callie.R.Owen@usdoj.gov, Angela.Ethington@usdoj.gov,
               USAKYE.ECFCivil@usdoj.gov,CaseView.ECF@usdoj.gov
              Callie R. Owen    on behalf of Interested Party    Department of Health & Human Services
               Callie.R.Owen@usdoj.gov, Angela.Ethington@usdoj.gov,USAKYE.ECFCivil@usdoj.gov,
               CaseView.ECF@usdoj.gov
              Callie R. Owen    on behalf of Defendant Jovita Carranza Callie.R.Owen@usdoj.gov,
               Angela.Ethington@usdoj.gov,USAKYE.ECFCivil@usdoj.gov,CaseView.ECF@usdoj.gov
              Carol E Momjian    on behalf of Other    Commonwealth of Pennsylvania cmomjian@attorneygeneral.gov
              Carol L. Fox    cfox@glassratner.com
              Charles J Otten    on behalf of Creditor    Republic Bank & Trust Company CJO@mpmfirm.com,
               louretailbankruptcy@morganandpottinger.com
              Darryl S Laddin    on behalf of Creditor    Sysco St. Louis, LLC darryl.laddin@agg.com
              Douglas L Lutz    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               dlutz@fbtlaw.com, dlutz@ecf.inforuptcy.com
              Elizabeth Thompson     on behalf of Creditor    APP Group International, LLC ethompsonbk@stites.com,
               docketclerk@stites.com
              Elizabeth A. Green    on behalf of Trustee Carol L. Fox egreen@bakerlaw.com,
               cmartin@bakerlaw.com;orlbankruptcy@bakerlaw.com
              Ellen Arvin Kennedy    on behalf of Creditor    Allied Benefit Systems, Inc.
               dsbankruptcy@dinslaw.com
              Emily Katherine Miller    on behalf of Creditor    IRS emily.k.miller@usdoj.gov,
               eastern.taxcivil@usdoj.gov
              Eric R. Von Helms    on behalf of Creditor    Abbott Diagnostics Division of Abbott Laboratories
               Inc. evonhelms@kmksc.com
              Frank P Terzo    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               frank.terzo@nelsonmullins.com, jennifer.phillips@nelsonmullins.com;linnea.hann@nelsonmullins.com
              Gary M. Freedman    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               gary.freedman@nelsonmullins.com, Jackie.gonzalez@nelsonmullins.com
         Case 19-61608-grs        Doc 716 Filed 07/02/20 Entered 07/03/20 00:16:58                Desc
                                 Imaged Certificate of Notice Page 2 of 4


District/off: 0643-6          User: ashleed                Page 2 of 3                  Date Rcvd: Jun 30, 2020
                              Form ID: ohrgobj             Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Jason Lee Swartley    on behalf of Other    Commonwealth of Pennsylvania
               jswartley@attorneygeneral.gov
              Jeffrey C. Wisler    on behalf of Interested Party    Cigna Health and Life Insurance Company
               jwisler@connollygallagher.com
              Jeffrey P. Myers    on behalf of Creditor    Penn Med, LLC jeffrey@jpmyerslaw.com
              Jeffrey R. Teeters    on behalf of Creditor    HMFCG, Inc. jrteeters@woodlamping.com,
               smkellison@woodlamping.com
              Jeffrey R. Teeters    on behalf of Creditor    Union Funding Source jrteeters@woodlamping.com,
               smkellison@woodlamping.com
              Jimmy D. Parrish    on behalf of Trustee Carol L. Fox jparrish@bakerlaw.com,
               cmartin@bakerlaw.com;orlbankruptcy@bakerlaw.com
              John L. Daugherty     on behalf of U.S. Trustee    U.S. Trustee john.daugherty@usdoj.gov
              John C Tishler    on behalf of Creditor    Promise Healthcare Group, LLC john.tishler@wallerlaw.com,
               chris.cronk@wallerlaw.com;tina.boone@wallerlaw.com
              John D Demmy    on behalf of Patient Care Ombudsman Suzanne Koenig john.demmy@saul.com,
               robyn.warren@saul.com
              John Erin McCabe    on behalf of Creditor    Utica Leaseco, LLC ecfedk@weltman.com
              John T. Hamilton    on behalf of Creditor    Calico Rock Med, LLC jhamilton@gmalaw.com,
               cfeeback@gmalaw.com;bshaffer@gmalaw.com;fmoore@gmalaw.com
              John T. Hamilton    on behalf of Creditor    Penn Med, LLC jhamilton@gmalaw.com,
               cfeeback@gmalaw.com;bshaffer@gmalaw.com;fmoore@gmalaw.com
              Joshua B Lanphear    on behalf of Creditor    Third Friday Total Return Fund, LP jlanphear@slp.law,
               dwoodall@slp.law;dlocascio@slp.law;pmouton@slp.law
              Joyce W Lindauer    on behalf of Creditor    Strateq Health, Inc. joyce@joycelindauer.com,
               dian@joycelindauer.com
              Kathleen M. Miller    on behalf of Interested Party    Airgas USA, LLC Kmiller@SKFDelaware.com
              Kem Tae Lynch    on behalf of Creditor    Pension Benefit Guaranty Corporation
               lynch.kemtae@pbgc.gov, efile@pbgc.gov
              Lawrence Edward Parres    on behalf of Creditor    Saint Louis University lparres@lewisrice.com
              Lea Pauley Goff    on behalf of Creditor    Pelorus Equity Group, Inc. lea.goff@skofirm.com,
               emily.keith@skofirm.com
              Marc S. Sacks    on behalf of Defendant Jovita Carranza marcus.s.sacks@usdoj.gov
              Mark A. Pacella    on behalf of Other    Commonwealth of Pennsylvania mpacella@attorneygeneral.gov
              Marta C Wade    on behalf of Creditor    Shwick, Inc. mwade@mcwadelaw.com
              Mary L Fullington    on behalf of Creditor    Cigna HealthCare of St. Louis, Inc.
               mfullington@wyattfirm.com, lexbankruptcy@wyattfirm.com
              Mary L Fullington    on behalf of Creditor    Cardinal Health 110, LLC mfullington@wyattfirm.com,
               lexbankruptcy@wyattfirm.com
              Mary L Fullington    on behalf of Creditor    Cardinal Health 200, LLC mfullington@wyattfirm.com,
               lexbankruptcy@wyattfirm.com
              Matthew D. Ellison    on behalf of Creditor    Toby Mug Financing, LLC bankruptcy@fowlerlaw.com,
               fmbbankruptcy@gmail.com
              Matthew M Scheff    on behalf of Interested Party    Secretary of Labor, United States Department
               of Labor scheff.matthew@dol.gov
              Michael D. Lessne    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               michael.lessne@nelsonmullins.com
              Paul R Yagelski    on behalf of Creditor    Ellwood City Area School District
               pryagelski@rothmangordon.com, jdmyers@rothmangordon.com
              R. Aaron Hostettler    on behalf of Creditor    Gibbs Technology Leasing, LLC
               ahostettler@hmrkylaw.com
              R. Aaron Hostettler    on behalf of Creditor    The Borough of Ellwood City, Pennsylvania
               ahostettler@hmrkylaw.com
              R. Aaron Hostettler    on behalf of Creditor    GFI Digital, Inc. ahostettler@hmrkylaw.com
              R. Aaron Hostettler    on behalf of Creditor Jennifer Winkler ahostettler@hmrkylaw.com
              Ralph L. Landy    on behalf of Creditor    Pension Benefit Guaranty Corporation
               landy.ralph@pbgc.gov, efile@pbgc.gov
              Richard P. Dorsey    on behalf of Creditor    Woemmel Plastering, Inc. rpd@ahlheimdorsey.com
              Robert O. Lampl    on behalf of Interested Party Grant White rlampl@lampllaw.com
              Robert T Razzano    on behalf of Trustee Carol L. Fox rrazzano@bakerlaw.com, jsavage@bakerlaw.com
              Ronald E. Johnson, Jr.    on behalf of Creditor Pamela Johnson rjohnson@justicestartshere.com,
               amcmullen@justicestartshere.com;semery@justicestartshere.com
              Ronald E. Johnson, Jr.    on behalf of Creditor Amy Jackson-Bolinger
               rjohnson@justicestartshere.com, amcmullen@justicestartshere.com;semery@justicestartshere.com
              Ronald E. Johnson, Jr.    on behalf of Creditor Melissa North rjohnson@justicestartshere.com,
               amcmullen@justicestartshere.com;semery@justicestartshere.com
              Ryan R. Atkinson    on behalf of Creditor    BankDirect Capital Finance, LLC rra@ask-law.com,
               clds@ask-law.com;knc@ask-law.com;G23818@notify.cincompass.com;ecf-ask-law@xminimus.com
              T. Kent Barber    on behalf of Creditor    Universal Health Services kbarber@barberlawky.com,
               G67379@notify.cincompass.com
              Taft A. McKinstry    on behalf of Creditor    Toby Mug Financing, LLC bankruptcy@fowlerlaw.com,
               fmbbankruptcy@gmail.com
              Tiffany Payne Geyer    on behalf of Debtor    Americore Holdings, LLC tpaynegeyer@bakerlaw.com,
               smccoy@bakerlaw.com;orlbankruptcy@bakerlaw.com
              Tiffany Payne Geyer    on behalf of Trustee Carol L. Fox tpaynegeyer@bakerlaw.com,
               smccoy@bakerlaw.com;orlbankruptcy@bakerlaw.com
              Tiffany Payne Geyer    on behalf of Plaintiff    St. Alexius Hospital Corporation #1
               tpaynegeyer@bakerlaw.com, smccoy@bakerlaw.com;orlbankruptcy@bakerlaw.com
              Timothy R Wiseman    on behalf of Creditor    Pelorus Equity Group, Inc. tim.wiseman@skofirm.com
         Case 19-61608-grs        Doc 716 Filed 07/02/20 Entered 07/03/20 00:16:58               Desc
                                 Imaged Certificate of Notice Page 3 of 4


District/off: 0643-6          User: ashleed               Page 3 of 3                  Date Rcvd: Jun 30, 2020
                              Form ID: ohrgobj            Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Tyler N Layne    on behalf of Creditor   Promise Healthcare Group, LLC tyler.layne@wallerlaw.com,
               chris.cronk@wallerlaw.com;tina.boone@wallerlaw.com
              U.S. Trustee    ustpregion08.lx.ecf@usdoj.gov
              Vera N Kanova    on behalf of Interested Party    Commonwealth of Pennsylvania, Department of
               Environmental Protection verkanova@pa.gov
              Vika S Chandrashekar    on behalf of Creditor    DaVita Inc. vika.chandrashekar@moyewhite.com
              Wendy G Marcari    on behalf of Interested Party    Wessex Management, LLC wmarcari@ebglaw.com
              William A Catlett    on behalf of Interested Party    St. Alexius Hospital Corporation #1
               william@catlett.biz
              William A Catlett    on behalf of Creditor William A. Catlett, L.L.C. william@catlett.biz
                                                                                              TOTAL: 77
        Case 19-61608-grs        Doc 716 Filed 07/02/20 Entered 07/03/20 00:16:58                     Desc
                                Imaged Certificate of Notice Page 4 of 4
                        UNITED STATES BANKRUPTCY COURT
                                       Eastern District of Kentucky
                                             London Division
                                        Mailing Address: P.O. Box 1111, Lexington, KY 40588−1111



In re Americore Holdings, LLC
                                                                    Case No. 19−61608−grs
        3933 S Broadway
        St Louis, MO 63118                                          Chapter: 11
 aka/dba:
 SSN/TID:

              83−0860115
Debtor(s)


                                                           ORDER
     A(n) Motion to (1) Conditionally Approve Disclosure Statement and (2) Combine Final
Hearing [ECF No. 647] having been filed on behalf of Third Friday Total Return Fund, LP, and
an Objection [ECF No. 700] to the matter having been filed that is defective for the following
reason(s):

    Notice of hearing is missing/incomplete/incorrect. Go to www.kyeb.uscourts.gov to obtain correct hearing
information.

     Other.




    It is ORDERED that the objecting party shall properly notice said matter for hearing within 7
days from the date of this Order, or the Objection shall be deemed overruled.

DATED: 6/30/20

                                                                    By the court −
                                                                    /s/Gregory R. Schaaf
                                                                    Gregory R. Schaaf
                                                                    U.S. Bankruptcy Judge

KYE_ohrgobj                                                                                         705 − 700
